Citation Nr: 1744226	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  16-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.  

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased rating for diabetes mellitus.  

4.  Entitlement to a rating prior to February 6, 2016, for right upper extremity diabetic neuropathy.  

5.  Entitlement to an increased rating for right median nerve, radial nerve, and ulnar nerve peripheral neuropathy.  

6.  Entitlement to an increased rating prior to February 6, 2016, for left upper extremity diabetic neuropathy.  

7.  Entitlement to an increased rating for left median nerve, radial nerve, and ulnar nerve peripheral neuropathy.  

8.  Entitlement to an increased rating for right lower extremity diabetic neuropathy.  

9.  Entitlement to an increased rating for left lower extremity diabetic neuropathy.  

10.  Entitlement to a compensable rating for erectile dysfunction.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011, December 2010, January 2015, April 2016, July 2017, and August 2017 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

In an August 2017 written statement, the Veteran withdrew the appeal from all issues presently before the Board.  


CONCLUSION OF LAW

All issue on appeal have been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2017 written statement and multiple other written statements, the Veteran expressly withdrew from appeal from all issues presently before the Board.  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran has effectively withdrawn the appeal from the denial of service connection for hypothyroidism and for increased ratings for PTSD, diabetes mellitus, bilateral upper and lower extremity neurologic disabilities, and erectile dysfunction.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues and the appeal must be dismissed.  38 U.S.C.A. § 7105 (West 2014).  


ORDER

All issues on appeal have been withdrawn and are dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


